 



Exhibit 10.63
BUSINESS OBJECTS S.A.
STOCK SUBSCRIPTION WARRANTS AGREEMENT
The terms and conditions of the warrants (“the Warrants”) which give right to
subscribe to a maximum of 45,000 ordinary shares of 0.10 euro nominal value each
of Business Objects S.A., a société anonyme organized under the laws of French
Republic (the “Company”) have been set by the Company’s board of directors at
its meeting held on July 21, 2005. A copy of an extract of the minutes of this
Company’s board of directors meeting held on July 21, 2005, is attached hereto
as Exhibit A.
This stock subscription warrants agreement and its exhibits (the “Agreement”) is
made by and between the Company and Mr. Carl Pascarella (the “Holder”). For good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as set forth below.
1. General
The Holder, any subsequent holder or assigns as further defined hereunder, is
entitled to subscribe from the Company, a maximum of 45,000 ordinary shares of
0.10 euro nominal value each of the Company, subject to adjustment in accordance
with the terms and conditions fixed by the Company’s board of directors on
July 21, 2005 (“the Warrant Shares”), at an exercise price of 23.13 euros per
share, subject to adjustment in accordance with the terms and conditions fixed
by the Company’s board of directors on July 21, 2005, (the “Warrant Price”), and
subject to the vesting provisions of section 2 hereof. These 45,000 Warrant
Shares are underlying to the Warrants granted and issued by the Board of
directors of the Company at the meeting held on July 21, 2005, in accordance to
the authorization granted by the Shareholders of the Company at the general
shareholders’ meeting held on June 14, 2005.
2. Exercise period and vesting schedule
     (a) To the extent the Warrants have then vested pursuant to Section 2(b)
below, they shall be exercisable in whole or in part by the Holder hereof,
provided however that upon termination of the Holder’s membership on the
Company’s board of directors, these Warrants shall remain exercisable for a
period of 90 days.
     (b) These Warrants may be exercised for up to 15,000 shares on or after
June 1, 2006, up to an additional 15,000 shares on or after June 1, 2007, and up
to an additional 15,000 shares on or after June 1, 2008.
     (c) These Warrants may be exercised in one or several lots, but at the
latest on the earlier of the two following dates : (i) on July 21, 2012, or
(ii) in case of termination of the term of office as Director of the Company,
within 90 days following such termination date.
     (d) On the 91st day thereafter, the Holder agrees to sell to the Company
the non-exercised Warrants for an aggregate price of 1 euro and the Company
agrees to purchase such non-exercised Warrants the Holder agreed to sell to the
Company for an aggregate price of 1 euro. Then the Company’s board of directors
will cancel and void such repurchased non-exercised Warrants.

1



--------------------------------------------------------------------------------



 



3. Exercise of Warrants.
The Warrants may be exercised by the Holder hereof, in accordance with section 2
hereof, by (i) notification of exercise by registered mail to the Company
together with a share subscription form (bulletin de souscription) in the form
attached hereto, duly completed and signed by the Holder and (ii) full payment
of the Warrant Price for the Warrant Shares to be issued with respect to which
the Warrants are exercised. The Warrant Price may be paid exclusively in euros,
in cash, by check or by wire transfer. In the event of the exercise of the
Warrants, confirmations or “attestations d’inscription en compte” shall be
delivered by BNP Paribas, or its successor, which administers the Company’s
registered shares account and the Warrants account to the Holder, indicating the
number of ordinary shares such Holder holds within a reasonable time. The
Warrants shall be deemed exercised on the date on which the Company receives
payment of the Warrant Price irrespective of the date of delivery of the
notification of exercise and/or the subscription form. Any applicable taxes
shall be the sole responsibility of the Holder and not of the Company.
4. Adjustment of Warrants.
In the event that the Company proceed to any transaction mentioned in Articles
L. 228-98 to L. 228-106 of the French Commercial code and in Article 242-8 to
Article 242-16 of the French decree n° 67-236 of March 23, 1967, the rights of
the Holder of the Warrants shall be adjusted in accordance with the terms and
conditions fixed by the Company’s board of directors of July 21, 2005.
5. Non transferability of Warrants.
     (a) Except as provided in sub-section (b) below, the Holder hereby agrees
not to sell, pledge, hypothecate, transfer, or dispose of the Warrants of in any
manner other than by will or laws of descent or distribution and that the
Warrants may be exercised, during the lifetime of the Holder, only by the
Holder.
     (b) The transfer of these Warrants to the Holder’s Immediate Family shall
be exempt from the provisions of section 5(a), provided however that the
transferee agrees to be bound by and comply with the provisions of this
Agreement, and signs a consent in the form attached hereto. « Immediate Family »
as used herein shall mean the spouse, a direct descendant or ascendant, a
brother or a sister of the Holder.
     (c) This Agreement is not transferable by endorsement or any other means
and does not constitute evidence of ownership. If and when allowed, assignment
of all or part of these Warrants may only be completed by notifying the form of
assignment attached hereto, duly completed and signed by the Holder.
6. Merger.
In the event of merger of the Company, the Holder of the Warrants will be
notified and given the same information as if he or she were a shareholder in
order to make an investment decision as to whether to exercise his vested
Warrants. Moreover, in case of unvested Warrants, the Company’s board of
directors may, in its sole discretion and as an exception to section 2(b)
hereof, decide to accelerate the vesting date for exercise the Warrants before
the vesting date specified in section 2(b) above.

2



--------------------------------------------------------------------------------



 



7. Applicable law.
These Warrants and this Agreement are subject to the laws of the French
Republic.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on August 5,
2005.
All signed copies of this Agreement shall be deemed originals.

     
/s/ Bernard Liautaud
  /s/ Carl Pascarella
 
   
BUSINESS OBJECTS S.A.
  The Holder
By: Bernard Liautaud
   
Chief Executive Officer
   

3



--------------------------------------------------------------------------------



 



Exhibit A
BUSINESS OBJECTS S.A.
Société anonyme
with a share capital of 9,592,176.60 euros
Registered office : 157-159rue Anatole France
92300 Levallois-Perret
R.C.S. Nanterre B 379 821 994
 
Board of Director
Meeting of July 21, 2005
Extract of the minutes
Issuance of warrants to subscribe up to 90,000 Ordinary Shares reserved for some
directors; correlative amendment of the articles of association and approval of
the related complementary Board report
     The Chairman reminded to the Board that the Extraordinary General Meeting
of Shareholders on June 14, 2005 (the “Shareholders Meeting”), under its
Eleventh and Twelfth Resolutions, authorized the Board to issue warrants to
subscribe up to 90,000 Ordinary Shares, as well as the correlative issuance of
these Ordinary Shares, reserved for two directors, Mr. Gerald Held and Mr. Carl
Pacarella.
     The Chairman reminded that the Shareholders Meeting waived under the
foregoing mentioned resolutions, the statutory preferential right of the
shareholders to subscribe to the warrants and to reserve the right to subscribe
to such warrants to Mr. Held and Mr. Pascarella. Moreover the Chairman reminded
that the issuance of the warrants entails, for the benefit of the holder of such
warrants, the express waiver by the shareholders of their preferential right to
subscribe to the new shares to be issued upon the exercise of such warrants.
     The Chairman reminded to the Board that the Shareholders Meeting resolved
further to grant to the Board full powers, with the right to sub-delegate in
accordance with applicable French statutory provisions, to implement these
resolutions, including for the purpose of, to determine the dates and terms of
the issuances; to set the price, terms and conditions of such issuance of
warrants and shares to be issued upon the exercise of the warrants within the
limits set by these resolutions; to modify the articles of associations
accordingly and, in particular, the article 6 of the Company’s articles of
associations in accordance with article 55 of Decree n° 67-236 of March 23, 1967
in order to indicate the recipient of the beneficiary of the special advantages
and the nature of such advantages.
     As a result, and in compliance with the foregoing mentioned resolutions,
the Chairman proposed to the Board to issue 90,000 warrants to subscribe up to
90,000 new Ordinary Shares reserved for some directors, as approved by the
Shareholders Meeting.
     After deliberation, motion duly made and seconded, and in accordance to the
conditions and delegation of the Eleventh and Twelfth Resolution of the
Shareholders Meeting, the Board, unanimously:
     Resolved to issue 90,000 warrants to subscribe up to 90,000 new Ordinary
Shares, being stipulated that each warrant entitling to the subscription to one
share of 0.10 euro nominal value, and to reserve the subscription of these
warrants to directors listed below:

4



--------------------------------------------------------------------------------



 



  •   45,000 warrants granting the rights to subscribe 45,000 shares, reserved
to Mr. Gerald Held, in compliance with the terms and conditions of the Eleventh
Resolution of the Shareholders Meeting;     •   45,000 warrants granting the
rights to subscribe 45,000 shares, reserved to Mr. Carl Pascarella, in
compliance with the terms and conditions of the Twelfth Resolution of the
Shareholders Meeting.

     Resolved, in compliance with the condition of price setting determined by
the Shareholders Meeting under the foregoing mentioned resolutions, that the
subscription price per share, fully payable upon exercise in cash on the date of
subscription, shall be 23.13 euros, equal to the closing price of the Company’s
shares on Eurolist by Euronext TM on June 13, 2005.
     Resolved that the warrants will be granted free of charge to the
beneficiaries named above.
     Resolved that the warrants granted to Mr. Held and Mr. Pascarella shall
vest over three years, as follows: one-third of the warrants shall be
exercisable on or after June 1, 2006, one-third of the warrants shall be
exercisable on or after June 1, 2007 and one-third of the warrants shall be
exercisable on or after June 1, 2008.
     Resolved further that the warrants may be exercised, in one or several
lots, at any time if and when they are exercisable and at the latest, to the
earlier of the following dates: (i) on July 21, 2012 or (ii) in case of
termination of the term of office as director, within 90 days following such
termination date, the non exercised warrants shall be null.
     Resolved that on the 91st day following such office termination date, the
warrants holder shall sell to the Company the non-exercised Warrants for an
aggregate price of 1 euro, the Company shall purchase such non-exercised
warrants for such aggregate price and then the Company’s Board of directors
shall cancel and void such repurchased non-exercised Warrants.
     Resolved that the Company may, at its option, from the date of issuance of
the warrants, and in accordance with article L. 228-98 of the French Commercial
Code, modify its form and its corporate purpose without needing to obtain the
prior consent of the warrant holders at a general meeting.
     Resolved further that in accordance with article L. 228-98 of the French
Commercial Code, the Company may modify the rules governing the allocation of
profits and redeem its share capital without needing to obtain the prior consent
of the warrant holders at a general meeting, provided that the Company takes the
necessary measures in order to maintain the rights of the warrant holders in the
conditions described below.
     Resolved that in the event of a reduction of the Company’s share capital
resulting from losses, whether by way of a reduction in the nominal value or the
number of shares composing the share capital, the rights of the warrant holders
to receive shares will be reduced accordingly, as if such warrant holders had
exercised their rights prior to the date at which the reduction of share capital
has become definitive.
     Undertook that, in the event the Company carries out any of the following
transactions after the date of issuance of the warrants:

  •   issuance of new equity securities with preferential subscription rights in
favour of shareholders;     •   allocation of free shares;     •   distribution
of reserves in cash or in kind or of share premiums     •   modification of the
allocation of profits;     •   redemption of capital;     •   repurchase of its
own shares at a price higher than the market price; or     •   takeover, merger,
or spin-off;

5



--------------------------------------------------------------------------------



 



the Company will maintain the rights of the warrant holders, in accordance with
articles L. 228-99 and L. 228-101 of the French Commercial Code and with
articles 242-11 et seq. of decree no.67-236 of 23 March 1967, by means of an
adjustment of the conditions of subscription according to the conditions
described hereafter.
This adjustment will be effected in such a manner as to equalize the value of
the shares that will be obtained upon exercise of the right after the completion
of the transaction with the value of the shares that would have been obtained
upon exercise of the warrants prior to the transaction.
In the event of adjustments carried out in accordance with paragraphs a) to g)
hereafter, the new conversion ratio will be calculated to the nearest hundredth
of a share (with 0.005 being rounded upwards). Any subsequent adjustments will
be carried out on the basis of such newly calculated and rounded conversion
ratio. However, since the exercise of the warrants may only result in the
delivery of a whole number of shares, fractional entitlements will be settled as
specified hereafter.
To this effect, the new basis for the exercise of warrants will be calculated by
taking into account the following:

  a)   In the event of a transaction conferring preferential subscription
rights: the formula

   Price of the subscription right   
Share price ex-subscription right
For the purposes of calculating this formula, the price of the share
ex-subscription right and the price of the subscription right will be determined
on the basis of the average of the opening prices quoted on Eurolist by Euronext
TM for all stock exchange trading days falling in the subscription period.

  b)   In the event of an allocation of free shares: the number of shares
allocated to each existing share.     c)   In the event of a distribution of
reserves in cash or in kind, or of share premiums: the formula:

      Amount distributed per share     
Share price prior to the distribution
For the purposes of calculating this formula, the share price prior to the
distribution will be equal to the weighted average of the market prices on
Eurolist by Euronext TM of at least the three stock exchange trading days
immediately preceding the date of the distribution.

  d)   In the event of a modification of the allocation of profits: the formula

Reduction per share in the right to profits
Share price prior to the modification
For the purposes of calculating this formula, the share price prior to the
modification of the allocation of profits will be equal to the weighted average
of the market prices on Eurolist by Euronext TM of at least the three stock
exchange trading days immediately preceding the date of the modification.

  e)   In case of a redemption of capital shares: the formula

Amount per share of the redemption
Share price prior to the redemption

6



--------------------------------------------------------------------------------



 



For the purposes of calculating this formula, the share price prior to the
redemption will be equal to the weighted average of the market prices on
Eurolist by Euronext TM of at least the three stock exchange trading days
immediately preceding the date of the redemption.

  f)   In the event of a buy-back by the Company of its own shares at a price
higher than the market price: the formula

Pc % x (buy-back price minus share price)
Share price
           For the purposes of calculating this formula:

  -   “Share price” means the weighted average of the market prices on Eurolist
by Euronext TM of at least the three stock exchange trading days immediately
preceding the buy-back (or the option to buy-back);     -   “Pc %” means the
percentage of capital bought back;     -   “buy-back price” means the actual
price at which the shares are bought back (by definition, this will be higher
than the market price).

  g)   In the event that the Company is taken over by another company
(absorption) or is merged with one or more companies to form a new company
(fusion) or is spun-off (scission), the warrant holders will be entitled to
subscribe to shares of the acquiring company, new company, or the beneficiary
companies of a spin-off on the same terms as initially provided.

The number of shares of the acquiring company or companies, new company or
companies, or the beneficiary companies of a spin-off to which the warrant
holders are entitled will be determined by adjusting the number of shares of the
issuing company to which they were entitled to the appropriate number of shares
to be created by the company or the companies benefiting from the capital
contribution.
In the event that the Company carries out transactions in respect of which an
adjustment under paragraphs a) to g) herebefore has not been carried out and
where subsequently enacted French laws or regulation would require an
adjustment, or in the event that a future French law or regulation would modify
the adjustment described above, the Company will carry out such an adjustment in
accordance with the applicable laws and regulations and relevant market
practices in effect in France at the time.
The Board of Directors shall report on the components of the calculation and on
the results of any adjustment in the first annual report following such
adjustment.
In the event of fractional entitlements, warrant holders will obtain the nearest
whole number of shares immediately less than their entitlement and the Company
will pay the fractional entitlements in cash.
     Acknowledged that, pursuant to Article L.228-103 of the French Commercial
Code, the warrant holders will be grouped automatically in order to defend their
respective common interests in a masse that has legal personality (hereinafter
“Masse”). The Board specifies that the Masse will be governed by the Articles
L.228-47 to L.228-64 and Article L.228-66 and Article L.228-90 of the French
Commercial Code.
     Acknowledged that, pursuant to Article L.228-103 of the French Commercial
Code, the general meeting of warrant holders is required to authorize any
modifications to the terms and conditions of their issuance decided by the Board
of Directors and to deliberate upon any decision pertaining to subscription
conditions or to the attribution of shares determined upon issuance of the
warrants.

7



--------------------------------------------------------------------------------



 



     Resolved that in the event of merger of the Company, the holders of the
warrants will be notified and given the same information as if they were a
shareholder in order to exercise, if they wish so, their subscription rights.
Moreover, had they not acquired their full rights, the Board of Directors may,
in its sole discretion, decide to amend and accelerate the vesting schedule of
the warrant set hereunder..
     Resolved to amend the article 6 of the Company’s articles of association by
inserting the following paragraphs:
     “Mr. Gerald Held is a recipient of special advantages resulting from the
grant by the Board meeting held on July 21, 2005 in compliance with the
authorization of the Eleventh Resolution of the Extraordinary General Meeting of
shareholders held on June 14, 2005, of 45,000 warrants giving the right to
subscribe to one share each; The special advantages consist of (i) the grant of
such warrants without payment as consideration and (ii) the benefit from a fixed
exercise price per share equal to 23.13 euros, being the closing price of the
Company’s shares on the Eurolist by Euronext TM. on June 13, 2005.
     Mr. Carl Pascarella is a recipient of special advantages resulting from the
grant by the Board meeting held on July 21, 2005 in compliance with the
authorization of the Twelfth Resolution of the Extraordinary General Meeting of
shareholders held on June 14, 2005, of 45,000 warrants giving the right to
subscribe to one share each; The special advantages consist of (i) the grant of
such warrants without payment as consideration and (ii) the benefit from a fixed
exercise price per share equal to 23.13 euros, being the closing price of the
Company’s shares on the Eurolist by Euronext TM. on June 13, 2005.”
     Resolved to approve the template of Stock Subscription Warrant Agreement
attached as exhibit of these minutes and grant all power to the Chief Executive
Officer (Directeur Général) to sign these contrat with the two concerned warrant
holders.
     Resolved, in compliance with the terms of the articles 155-1 and 155-2 of
the French Decree n°67-236 of March 23, 1967, to draw up and approve the
complementary report of the Board relating to the final condition of issuance of
the warrants, which will be put at shareholders disposal at the registered of
the Company and will be presented at the next shareholders meeting.

8



--------------------------------------------------------------------------------



 



FORM OF SUBSCRIPTION
[to be signed upon exercise of Warrants]
BUSINESS OBJECTS S.A.
Société anonyme
with a share capital of 9,650,548.50 euros
Registered office: 157-159 rue Anatole France
92300 Levallois-Perret
R.C.S. Nanterre B 379 821 994
 
     I, the undersigned, Holder of ___Share Warrants in total, the issue of
which was decided by the Company’s board of directors at its meeting held on
July 21, 2005 in accordance to the authorization granted by the Shareholders of
the Company at the general shareholders’ meeting held on June 14, 2005 for a
price of ___euros per Share Warrants, hereby elects to exercise ___Warrants and
to subscribe ___Company’s ordinary shares of 0.10 euro nominal value each, and
herewith makes payment of ___euros.
The undersigned requests that the confirmation for such ordinary shares be
issued in the name of and delivered to ____________ Whose address is
____________.
Made on this ___day of ___, ___
By

           
Signature
    [above signature, please handwrite “Valid for subscription of
________________ shares.”]

9



--------------------------------------------------------------------------------



 



FORM OF ASSIGNMENT
[to be signed upon transfer of Warrants]
     I, the undersigned, Holder of ___Share Warrants in total, the issue of
which was decided by the Company’s board of directors at its meeting held on
July 21, 2005 in accordance to the authorization granted by the Shareholders of
the Company at the general shareholders’ meeting held on June 14, 2005 for a
price of ___euros per Share Warrants, hereby elects transfers to ___, who is
qualified as an Immediate Family member in his/her capacity as, pursuant to the
terms and conditions of the section 5 of the stock subscription warrant
agreement.
Made on this ___day of ___, ___
Signature of the Holder
Name
Address
Signed in the presence of:
Signature of the witness
Name
Address

10



--------------------------------------------------------------------------------



 



FORM OF SALE OF THE NON-EXERCISED WARRANTS
     Pursuant to the terms and conditions of the section 2(d) of the stock
subscription warrant agreement, the Holder of ___Share Warrants in total, the
issue of which was decided by the Company’s board of directors at its meeting
held on July 21, 2005 in accordance to the authorization granted by the
Shareholders of the Company at the general shareholders’ meeting held on
June 14, 2005 for a price of ___euros per Share Warrants, hereby sells to the
Company, ___non-exercised Warrants for an aggregate price of 1 euro.
     Pursuant to the terms and conditions of the section 2(d) of the stock
subscription warrant agreement, the Company hereby agrees to purchase such
non-exercised Warrants for an aggregate price of 1 euro.
IN WITNESS WHEREOF, the parties hereto have executed this Form on ___.
All signed copies of this Form shall be deemed originals.

     
 
   
The Company
            The Holder
BUSINESS OBJECTS S.A.
   

11